March 7, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 1, line 15, the description “an upper lower longitudinal strut portion” is unclear and confusing.  It is not clear how a structure can be both “upper lower”.  In the specification, it reads “In a fourth embodiment illustrated in the section (D) of Fig. 24, the upper-lower longitudinal strut portions 14 of the side support body 13 are vertically separated and an upper portion 14a is connected to a lower portion 14b in a state in which it can be tilted. “Should Applicant have described the “the left and right side support bodies” as having an - - upper portion - - and a - - lower portion - -? This problem exists in Claims 8 and 10 as well.
Also, on lines 17-18, the limitation “the front-rear longitudinal upper horizontal portion and the upper support frame are continuously arranged in a straight line” is unclear and confusing language.  How can “the front-rear longitudinal upper horizontal portion” and “the upper support frame” be “arranged in a straight line” when “the upper support frame” is curved?  Also, in Fig. 3B, “side portion 9” of the “the upper support frame 8” and “upper 11horizontal portion 15” are not “in a straight line”.
The aforementioned problems render the claims vague and indefinite.  Clarification 
and/or correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serber (U.S. Patent No. 7,234,775 B2).

    PNG
    media_image1.png
    411
    259
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    375
    307
    media_image2.png
    Greyscale

As for claim 9, Serber teaches a chair comprising: 
a seat 22; 
5a backrest 23 separated from the seat 22; and 
an upper support frame 43 to which the backrest 23 is attached at a position higher than the seat 22, 
wherein the upper support frame 43 includes: 
a left side portion 47 and a right side portion 47 both extending forward at left and 10right sides of the seated person; and 

the left side portion 47 and the right side portion 47 are connected to side support bodies arranged on left and right sides of the seat to be tiltable, 
the backrest is connected to the upper support frame to be tiltable rearward, and the seat is attached to a seat receiving member so that the seat moves forward in a straight line by a seated person when rocking.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Serber (U.S. Patent No. 7,234,775 B2) in view of Baranov et al (U.S. Patent Application Publication No. 2006/0238006 A1) or Chung (U.S. Patent No. 5,678,896).
As for claims 1 and 8, Serber teaches a chair comprising: 
a seat 22; 
5a backrest 23 separated from the seat 22; and 
an upper support frame 43 to which the backrest 23 is attached at a position higher than the seat 22, 
wherein the upper support frame 43 includes: 

a rear portion 71 that continuously and integrally connects the left side portion 47 and the right side portion 47, 
the left side portion 47 and the right side portion 47 are connected to side support bodies arranged on left and right sides of the seat to be tiltable, 
and 15the backrest 23 is connected to the upper support frame 43 to be tiltable rearward; each of the left and right side support bodies has a T-shape and has a front-rear longitudinal upper horizontal portion 44,46 and the front-rear longitudinal upper horizontal portion 44,46 and the upper support frame 43 are continuously arranged in a straight line but does not teach that each of the left and right side support bodies has an upper lower longitudinal strut portion.
 

    PNG
    media_image3.png
    352
    312
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    231
    159
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    143
    229
    media_image5.png
    Greyscale

However, Chung teaches left and right side support bodies having upper and a lower longitudinal strut portion (See Figures 1 and 5-6 and the specification). Baranov et al also teach left and right side support bodies having an upper and a lower longitudinal strut portion pivoted with respect to one another at hinge 50.  It would have been obvious and well within the ordinary skill n the art to modify the left and right side support bodies, as taught by Serber, to include upper and a lower longitudinal strut portion, as taught by Chung or Baranov et al, since the incline of the side support bodies could be regulated and so that resistance when the backrest tilts rearward relative to the upper support frame is set to be larger than resistance when the upper support frame tilts relative to one of the side support bodies.
As for claim 2, Serber teaches that the left and right side support bodies have a T-shape in a side view and have a front-rear longitudinal upper horizontal portion 34 and an upper-lower longitudinal strut 20portion 32, and the upper horizontal portion is set to a height at which a seated person's elbow is placable.  
As for claim 3, Serber teaches that 25the backrest is connected to the rear portion of the upper support frame.  

As for claim 5, Serber teaches that the backrest is connected to the upper support frame at a position lower than an40 upper-lower intermediate position of the backrest.  
As for claim 6, Serber teaches that the seat is attached to a seat receiving member so that it can be pushed forward by a 5seated person when rocking.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches chairs with similar structures and uses similar concepts of adjusting the chair to multiple positions.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.